Citation Nr: 0008494	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a thyroid condition 
secondary to exposure the Agent Orange, or some other 
herbicide, during service.

2.  Entitlement to service connection for a pancreatic 
condition secondary to exposure the Agent Orange, or some 
other herbicide, during service.

3.  Entitlement to service connection for a spleen condition 
secondary to exposure the Agent Orange, or some other 
herbicide, during service.

4.  Entitlement to service connection for degenerative 
arthritis secondary to exposure the Agent Orange, or some 
other herbicide, during service.

5.  Entitlement to service connection for hepatitis C.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrapnel wounds to the upper torso and head.
  
7.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 10 
percent disabling.  

8.  Whether a timely notice of disagreement was received with 
regard to the RO's October 10, 1995 decision denying a claim 
of entitlement to a compensable rating for service-connected 
residuals of shell fragment wound of left shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from March 1968 to 
December 1970, including service in Vietnam from September 
1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO denied 
claims of entitlement to service connection for a right knee 
condition, hepatitis C, and PTSD.  The RO also denied service 
connection for abnormalities of the thyroid gland, spleen, 
and pancreas, and degenerative bone disease, with all 
disabilities claimed as secondary to exposure to Agent 
Orange, or some other herbicide, during service, and denied a 
claim for an increased (compensable) rating for service-
connected shell fragment wound of the left shoulder.  In a 
Notice of Disagreement, received in October 1996, the veteran 
appealed the denials of service connection for a right knee 
condition, hepatitis C, and all of the claims based on 
exposure to herbicides.  A Statement of the Case was issued 
in October 1996, and a Substantive Appeal was received in 
December 1996.  At his hearing in February 2000, the veteran 
stated that he wished to withdraw his claim for a right knee 
condition, and this claim is therefore not before the Board 
at this time.  See 38 C.F.R. § 20.204(b) (1999).

The veteran has raised the issues of entitlement to service 
connection for multiple sclerosis, and a stroke, with both 
disabilities claimed as secondary to service-connected PTSD.  
These issues have not previously been adjudicated by the RO, 
and are referred to the RO for appropriate action.

The claims of entitlement to service connection for shrapnel 
wounds to the upper torso and head, and entitlement to 
increased ratings for service-connected post-traumatic stress 
disorder, currently evaluated as 10 percent disabling, and 
whether a timely notice of disagreement was received with 
regard to the RO's October 10, 1995 decision denying a claim 
of entitlement to a compensable rating for service-connected 
residuals of shell fragment wound of left shoulder, are the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  Competent medical evidence of an etiological relationship 
or nexus between a thyroid condition, a pancreatic condition, 
a spleen condition, and degenerative arthritis, and the 
veteran's military service has not been presented.

2.  The veteran was hospitalized for treatment of shell 
fragment wounds during service; three physicians have stated 
that the veteran's hepatitis C is related to a blood 
transfusion during service.


CONCLUSIONS OF LAW

1.  The appellant's claims of entitlement to service 
connection for a thyroid condition, a pancreatic condition, a 
spleen condition, and degenerative arthritis, secondary to 
exposure to Agent Orange, or some other chemical agent, 
during service, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's hepatitis C was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disorders of the Thyroid, Pancreas and Spleen, and 
Degenerative Arthritis

The veteran essentially asserts that he has a thyroid 
condition, a pancreatic condition, a spleen condition, and 
degenerative arthritis as a result of exposure to Agent 
Orange, or some other chemical agent, during his service in 
the Republic of Vietnam.  

The veteran's service medical records include entrance and 
separation examination reports, dated in March 1968 and 
December 1970, respectively, which show that the veteran's 
abdomen and viscera, his upper and lower extremities, and his 
spine and musculoskeletal system, were clinically evaluated 
as normal.  A record, dated in April 1970, shows that he was 
treated for multiple fragment wounds of the back.  In May 
1970, he was treated for malaria.  In June 1970, the veteran 
was treated for an infection over the medial left tibia after 
he ran into an engineering stake.  The remainder of the 
veteran's service medical records are negative for any 
complaints, treatment or diagnosis of a thyroid condition, a 
pancreatic condition, a spleen condition or degenerative 
arthritis.

With regard to the claim for degenerative arthritis, as 
stated previously, the veteran has withdrawn his claim for a 
right knee condition.  Therefore, evidence pertaining to 
right knee arthritis will not be discussed.  As for arthritis 
in other areas of the body, the post-service medical records 
are remarkable for a VA hospital report, dated in September 
1971, which shows that the veteran was treated for a fracture 
and dislocation of bones in his left wrist.  Records from 
Ohio State University, University Medical Center (Ohio State 
UMC), dated in March 1981, show that the veteran reported 
having had a left knee meniscectomy three months previously.  
A VA examination report, dated in December 1993, shows 
findings of arthritis of the knees, hands, wrists, fingers 
and left shoulder.  This report, as well as an MRI report 
from Riverside Methodist Hospitals (RMH), dated in August 
1994, also note degenerative joint disease of the lumbar 
spine.  The December 1993 VA examination report also shows 
that the veteran reported treatment for bilateral carpal 
tunnel syndrome in 1986 and 1987, a left wrist bone graft in 
1986, and a left shoulder operation (Mumford procedure) in 
1982.  A VA X-ray report, dated in September 1995, notes 
degenerative changes in the left knee, and records from Ohio 
State UMC, dated in February 1996, show DJD of the knees.  
Finally, a review of letter from the veteran, received in 
January 1982, shows that he reported that in late 1977 he 
fell about 30 feet and landed on his back while working in a 
mine.  A VA outpatient treatment report, dated in August 
1994, and the transcript from the veteran's hearing, held in 
February 2000, shows that the veteran reported that he fell 
in a mine and ruptured two discs in his back.

With regard to the claim for a thyroid condition, a VA 
examination report, dated in December 1993, contains a 
diagnosis of possible thyroiditis.  An Ohio State UMC report, 
dated in August 1996, indicates that the veteran has 
"thyroid disease," and other reports indicate that the 
veteran has hypothyroidism.

With regard to the claims for a pancreatic condition and a 
spleen condition, an Ohio State UMC X-ray reports, dated in 
January and July of 1994, indicates that the veteran has 
abnormalities in his spleen and pancreas.  The January 1994 
report describes hepatosplenomegaly, and pariportal 
adenopathy versus lobulation of the pancreas, with small 
renal cysts on the left.  

A review of the veteran's written statements, and the 
transcripts from the veteran's hearings, held in February 
1997 and February 2000, shows that the veteran asserts that 
he has a thyroid condition, a pancreatic condition, a spleen 
condition, and degenerative arthritis, as a result of 
exposure to Agent Orange, or some other chemical agent, 
during his service in the Republic of Vietnam.  In 
particular, he has described his spleen condition as an 
"enlarged spleen" and "an accessory spleen," and he 
described his pancreatic condition as "an accessory 
pancreas."  He has not specifically identified any 
degenerative arthritis which he believes is secondary to 
exposure to Agent Orange, or some other herbicide.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  If a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 
In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

With regard to the possibility of service connection for the 
claimed disabilities on a basis that does not involve Agent 
Orange exposure, the Board finds that service connection is 
not warranted.  The veteran was not treated for any of these 
conditions during service, and none of these conditions were 
noted in his separation examination report.  Thus a chronic 
condition is not shown during service.  In addition, there is 
no evidence of arthritis to a compensable degree within one 
year of service.  The first post-service medical evidence of 
record showing any of the claimed conditions is dated in 
December 1993.  This is approximately 23 years after 
separation from service.  Finally, there is no competent 
medical evidence in the record that establishes that the 
veteran had the claimed conditions during service, or that 
any of these conditions is related to his service.  In fact, 
the medical evidence indicates that since his separation from 
service the veteran sustained intercurrent injuries, 
developed disease, and/or had surgery on, his knees, wrists, 
back and left shoulder.  Thus, a thyroid condition, a 
pancreatic condition, a spleen condition and degenerative 
arthritis are not shown in service, arthritis is not to be 
presumed to have been incurred during service, and the claims 
for service connection for a thyroid condition, a pancreatic 
condition, a spleen condition, and degenerative arthritis on 
a direct basis are not well grounded and must be denied.  See 
38 C.F.R. § 3.303(b). 

However, the primary argument put forth by the veteran is 
that he has a thyroid condition, a pancreatic condition, a 
spleen condition, and degenerative arthritis secondary to 
exposure to herbicides.  In this regard, the Board initially 
notes that in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran is not shown to have a disease listed in 38 C.F.R. 
§ 3.309(e), and his exposure to Agent Orange has not been 
verified. 

The claim that the veteran has a thyroid condition and 
degenerative arthritis that are secondary to exposure to 
Agent Orange or some other herbicide during his service is 
not well grounded.  The Board first notes that the claimed 
conditions are not diseases recognized as attributable to 
Agent Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  In this regard, the Secretary of 
Veterans Affairs, based on research from the National Academy 
of Sciences, has recently determined that a presumption of 
service connection based on herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for 
metabolic and digestive disorders (other than diabetes 
mellitus), or any other condition which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  62 Fed. Reg. 59232-59243 (Nov. 11, 
1999).  Given the foregoing, as a matter of law, the veteran 
cannot receive the benefit of a rebuttable presumption that 
his thyroid condition or his degenerative arthritis are 
attributable to Agent Orange under the applicable 
regulations.  Id.  To the extent the law is dispositive of an 
issue on appeal, the claim lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 427, 430 (1994).   
  
As stated previously, there is no showing that the veteran 
had a thyroid condition, a pancreatic condition, a spleen 
condition, or degenerative arthritis during his service, and 
the first post-service records of treatment for any of these 
conditions are dated in 1993, approximately 23 years after 
separation from service.  In addition, there is no competent 
medical evidence in the record showing that the veteran 
currently has a thyroid condition, a pancreatic condition, a 
spleen condition, or degenerative arthritis that is related 
to his service.  Without such a nexus, it is axiomatic that 
entitlement to service connection cannot be established under 
Combee, supra.  Accordingly, the veteran's claims for a 
thyroid condition, a pancreatic condition, a spleen 
condition, and degenerative arthritis secondary to exposure 
to Agent Orange, or some other herbicide, during service must 
be denied as not well grounded.

Finally, although a veteran's statements may represent 
evidence of continuity of symptomatology, any such assertion 
would be outweighed by the lack of records of treatment for 
the claimed conditions between 1970 and (at least) 1993.  In 
addition, his statements are not competent evidence showing 
that any thyroid condition, pancreatic condition, spleen 
condition, or degenerative arthritis is related to his 
service.  Under such circumstances, the claims are not well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Furthermore, the veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion as to 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which service connection may be 
granted.

Since the record does not contain competent medical evidence 
that establishes that the veteran has a pancreatic condition 
or a spleen condition, or that there is a nexus or link 
between a current thyroid condition, or degenerative 
arthritis, and an in-service injury or disease, the Board 
finds that the veteran has not met his "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for a thyroid condition, a pancreatic condition, a 
spleen condition and degenerative arthritis is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."   Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


II.  Hepatitis C

The veteran asserts that during his treatment for shell 
fragment wounds in Vietnam, he was given a blood transfusion, 
and that he has hepatitis C, and/or residual liver damage 
from hepatitis C, as a result.  He has submitted a picture 
which he asserts was taken of him while being treated in 
Vietnam, which shows him laying on his stomach with bandages, 
on his mid- and upper back.

The Board first notes that the veteran's DD Form 214 shows 
that he served over 14 months in Vietnam, and that his awards 
include the Combat Infantryman Badge.  His DD Form 215 shows 
that he was awarded the Purple Heart.  The Board further 
notes that the veteran's records of hospitalization in April 
1970 are not associated with the claims file, and that in May 
1998, the National Personnel Records Center stated that it 
was unable to locate any additional service medical records.

The veteran's service medical records include a report, dated 
in April 1970, from the 67th Evacuation Hospital, which is 
difficult to read in parts, but appears to show that he was 
admitted after receiving MFW's (multiple fragment wounds) to 
the back, and that his treatment that included "D&I" 
(debridement and irrigation) under local anesthesia.  He was 
apparently discharged to duty about one week later with 
sutures in place, to be removed at his unit's dispensary.

The post-service evidence includes a VA psychiatry note, 
dated in January 1980, which shows that the veteran reported 
"multiple drug use" during service and a year after 
separation from service.  There is no reference to 
intervenous drug use and no other medical evidence indicative 
of other drug use.  A letter from the Chief, Liver Service, 
Ohio State University Health Science Center, dated in March 
1995, shows that the physician states the veteran has chronic 
hepatitis C, and that his only risk factor is a blood 
transfusion he received after being wounded in combat.  He 
concluded, "It is most likely that he developed the 
hepatitis as a result of the blood transfusion"  (in a 
letter dated in February 1998, this physician further stated 
that the veteran's drinking, by itself, would not cause his 
liver disease).  In addition, a VA alimentary appendages 
examination report, dated in September 1995, shows that the 
examiner stated that the veteran's only known risk factor for 
hepatitis C was a blood transfusion in Vietnam during 
treatment of a combat wound.  The examiner concluded that the 
veteran has hepatitis C secondary to a liver biopsy, 
secondary to a blood transfusion.  A VA outpatient treatment 
report, dated in July 1996, shows that the veteran reported a 
16-year history of drinking, with consumption as high as a 
case of beer per day.  A letter from a neuropsychologist at 
the Ohio State UMC, dated in May 1997, shows that the 
examiner indicated that the veteran's drinking resulted in 
his hepatic disease.  A laboratory report from the Knox 
Community Hospital (KCH), dated in May 1998, shows that the 
veteran tested positive for hepatitis C.  A report for a VA 
examination of the liver, pancreas and gallbladder, dated in 
May 1998, contains a diagnosis of chronic hepatitis C with 
early hepatitis C-related cirrhosis, with no evidence of 
active hepatitis.  A letter from a physician at the Ohio 
Gastoenterolyogy Group, dated in July 1998, shows that the 
physician states that the veteran's blood transfusions during 
service are the "overwhelmingly likely explanation."  A VA 
hospital report, dated in October 1998, shows that the 
veteran reported a history of drinking about a six-pack of 
beer per day when he worked as a miner, and that his 
diagnoses included "positive hepatitis C, cirrhosis." 

The veteran's service medical records do not show that the 
veteran received a blood transfusion, and the first clear 
evidence of hepatitis C is dated in 1995, approximately 25 
years after separation from service.  The veteran has 
reported multiple drug use during service and for a year 
after separation from service.  He has also reported a 16-
year history of drinking, and at least one physician has 
indicated that his hepatic disease is related to his 
drinking.  However, the Board has considered the veteran's 
testimony and photographic evidence, his Purple Heart award, 
his medical history (which includes hospitalization while in 
Vietnam for treatment of shell fragment wounds), the fact 
that his hospital records cannot be located, and the other 
post-service medical evidence.  In particular, this evidence 
includes three competent opinions stating that the veteran 
has hepatitis C that is related to a blood transfusion during 
service.

The Board finds no medical evidence of intervenous drug use 
or other at risk behavior, and there is no post-service 
medical evidence of a blood transfusion.  There is no 
question that the veteran sustained shell fragment wound 
injuries in service and, while the service medical records do 
not show a blood transfusion, the veteran was in fact 
hospitalized for treatment of his combat injuries and the 
medical records pertaining to that hospitalization could not 
be obtained.  This Board Member finds that the veteran's 
testimony on this question to be both credible and entirely 
consistent with the circumstances of his combat service and 
treatment for injuries incurred in combat.  The only medical 
evidence of record that addresses the question of whether his 
hepatitis C is causally linked to an inservice blood 
transfusion supports the contended causal relationship.  
Accordingly, the Board finds that service connection for 
hepatitis C is warranted.   


ORDER

Service connection for a thyroid condition, a pancreatic 
condition, a spleen condition and degenerative arthritis is 
denied.

Service connection for hepatitis C is granted, subject to 
provisions governing the payment of monetary benefits.



REMAND

I.  Compensable Rating for Residuals, Shell Fragment Wound, 
Left Shoulder

At his hearing, held in February 2000, the veteran asserted 
that the issue of entitlement to an increased (compensable) 
rating for his service-connected residuals, shell fragment 
wound of left shoulder, currently evaluated as 0 percent 
disabling, was properly before the Board on appeal.  

Under 38 C.F.R. § 20.302(a) (1999), except e 
determination to him or her.  Otherwise that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed  both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999); Roy v. Brown, 5 Vet. App. 554 (1993).  In this 
regard, the Court has held that "jurisdiction does indeed 
matter and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues."  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Court 
has further indicated that "[a] jurisdictional matter may be 
raised at any stage" of a proceeding.  AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs. Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991).

The Board finds that the issue of whether the veteran filed a 
timely Notice of Disagreement as to the RO's October 1995 
denial of his claim for an increased rating for service-
connected shell fragment wound of the left shoulder must be 
resolved in order to determine whether the Board has 
jurisdiction to address the merits of the claim.  See Roy, 
supra. 
In this case, a review of the claims file shows that in an 
October 1995 rating decision, the RO inter alia denied a 
claim of entitlement to an increased (compensable) rating for 
service-connected shell fragment wound of the left shoulder.  
By cover letter, dated October 17, 1995, the RO sent the 
veteran notice of its denial of his claim.  In a Notice of 
Disagreement, received in October 1996, the veteran appealed 
the denials of several claims which were denied in the RO's 
October 1995 decision.  However, the Notice of Disagreement 
(NOD) received in October 1996 does not appear to mention the 
denial of the claim for an increased rating for service-
connected shell fragment wound of the left shoulder, and 
there is nothing else to show that a NOD was received as to 
this issue within one year from the date that the agency 
mailed notice of the determination (i.e. October 1996).  It 
therefore appears that a timely NOD was not received.  See 
38 C.F.R. § 20.302(a).

The Board further notes that a determination of the 
timeliness of an NOD or a Substantive Appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an 
Statement of the Case (SOC).  See 38 C.F.R. §§ 19.34, 
20.101(c) 1999); see also 38 U.S.C. §§ 7104(a), 7105(b)(1) 
(West 1991 & Supp. 1999).  Moreover, certain procedural 
rights govern pursuit of VA benefits.  A claimant has the 
right to file a claim and to receive a decision on that 
claim; to identify for appeal an issue or issues that he or 
she believes were wrongly decided and to express 
disagreement; to receive an SOC, perfect the appeal, and 
submit argument on behalf of a position; and to receive a 
hearing.  Here, the Board has the jurisdiction-indeed, the 
obligation-to assess its jurisdiction but this obligation 
cannot come at the expense of the procedural rights that 
belong to an applicant for VA benefits who has had no 
opportunity to present evidence or argument on that 
jurisdictional issue.  Accordingly, because the RO has not 
yet rendered a decision on the question of whether the 
appellant has filed a timely NOD regarding the denial of his 
claim for a compensable evaluation for service-connected 
residuals, shell fragment wound of left shoulder, a remand is 
required.  See Marsh v. West, 11 Vet. App. 468 (1998).  


II. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service connection for Shell Fragment 
Wounds to the Upper Torso and Head; Increased Rating for PTSD

The veteran argues the issues of service connection for shell 
fragment wounds to the upper torso and head, and an increased 
rating for PTSD, are currently in appellate status.  The 
facts are briefly stated below.

With regard to the claim for an increased rating for PTSD, 
the Board first notes that in April 1997, the RO granted 
service connection for PTSD, and assigned a 10 percent 
evaluation.  There is no record of receipt of a timely Notice 
of Disagreement as to the RO's April 1997 decision.  In this 
regard, in a letter dated in April 1998, the veteran's 
representative stated, in part, "PTSD with an evaluation of 
10% was granted by Hearing Officer decision of 4/18/97.  We 
feel that under current criteria this constitutes grant of 
the benefit sought and this issue need not be included in the 
SSOC."  As the RO's April 1997 action constituted a full 
grant of the benefit sought as to that PTSD at that time, and 
as the record does not show that an appeal was initiated and 
completed from the April 1997 rating decision, the RO's April 
1997 decision as to PTSD became final, see 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999), and the RO's April 1997 
determination that the veteran's PTSD was 10 percent 
disabling is therefore not in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Holland v. Gober, 
10 Vet. App. 433 (1997).  

However, the RO subsequently determined that the issue of 
entitlement to an increased rating for PTSD had been raised 
(apparently based on a letter from the veteran, received in 
September 1998), and in December 1998 the RO denied the claim 
of entitlement to a rating in excess of 10 percent for PTSD.  

With regard to the claim for service connection for shell 
fragment wounds to the upper torso and head, in September 
1971, the RO denied a claim of entitlement to service 
connection for shrapnel wounds to the head and back.  There 
was no appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).  In his 
Substantive Appeal, submitted with regard to an RO decision 
dated in October 1995, which was received in December 1996, 
the veteran raised the issue of entitlement to service 
connection for shell fragment wounds to "the upper torso and 
head."  In December 1998, the RO denied a claim of 
entitlement to service connection for "shrapnel wounds to 
the head" apparently without applying the law and 
regulations pertaining to finality of unappealed RO 
decisions.   

A written statement was received in March 1999, which 
constitutes a timely Notice of Disagreement as to the denial 
of service connection for shrapnel wounds to the head, as 
well as to the denial of the claim for an increased rating 
for PTSD.  See 38 C.F.R. §§ 20.201, 20.302 (1999).  However, 
it does not appear that the RO has issued a Statement of the 
Case on these issues.  In such cases, the Board is required 
to remand these issues to the RO for issuance of a statement 
of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Therefore, the case should be REMANDED to the RO for the 
following actions:

1.  The RO should render a decision as to 
whether the appellant has filed a timely 
Notice of Disagreement with respect to 
the issue of entitlement to a compensable 
evaluation for service-connected 
residuals, shell fragment wound of left 
shoulder.  If adverse, he should be 
informed that a determination regarding 
the timeliness of a Notice of 
Disagreement is itself an appealable 
issue as to which he is entitled to file 
a Notice of Disagreement and receive a 
Statement of the Case, and that he would 
be able to obtain appellate review by 
filing a Substantive Appeal.  

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who have treated 
the veteran for psychiatric symptoms 
since October 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran which are not 
currently associated with the claims 
file.

3.  The RO should reconsider the 
veteran's claims to reopen a claim for 
service connection for shrapnel wounds to 
the upper torso and head, and for an 
increased rating for his service-
connected PTSD, in light of the testimony 
offered at his February 2000 hearing, and 
all relevant evidence received pursuant 
to the second paragraph of this REMAND.  
Thereafter, if less than the full 
benefits sought are awarded, the RO 
should issue a Statement of the Case.  
The RO should inform the veteran that to 
complete the appellate process he should 
complete a timely Substantive Appeal and 
forward it to the RO.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on one 
or both of the aforementioned issues, as 
appropriate, these claim(s) should be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999).

The purpose of this remand is to comply with the holdings of 
the Court and to ensure due process of law.  The Board 
intimates no opinion as to the final outcome warranted.  The 
veteran is free to submit additional evidence in support of 
his claims. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 18 -


- 1 -


